SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

324
KA 12-01247
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                    V                             MEMORANDUM AND ORDER

QUENTIN A. SIMS, DEFENDANT-RESPONDENT.


FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR APPELLANT.

THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Erie County Court (Michael F.
Pietruszka, J.), dated June 5, 2012. The order granted those parts of
the omnibus motion of defendant seeking to suppress certain physical
evidence and oral statements.

     It is hereby ORDERED that the order so appealed from is reversed
on the law, those parts of the omnibus motion seeking to suppress
statements and physical evidence are denied, and the matter is
remitted to Erie County Court for further proceedings on the
indictment.

     Memorandum: The People appeal from an order that granted those
parts of defendant’s omnibus motion seeking to suppress physical
evidence, i.e., a handgun, and defendant’s oral statements to the
police. We agree with the People that County Court erred in granting
those parts of defendant’s motion. The arresting officer did not
violate defendant’s rights when he approached him and asked for
identification. According to the testimony presented by the People at
the suppression hearing, the arresting officer and his partner were
driving down the street in their marked patrol vehicle when defendant
emerged from an alleyway riding a bicycle. The arresting officer
testified that defendant continued to stare at him as defendant rode
alongside the patrol vehicle for about 10 to 15 feet. Defendant was
staring at the arresting officer when he “rode the bicycle into a
porch” of a residence and “fell.” Defendant then “ran up on the
porch.” At that point, the arresting officer was justified in asking
defendant if he lived at the residence and, when defendant replied
that he did not, in asking defendant for identification. Indeed,
“[t]he testimony at the suppression hearing establishes that the
police officer[] had an objective, credible reason for initially
approaching defendant and requesting information about him” (People v
Hill, 302 AD2d 958, 959, lv denied 100 NY2d 539; see People v Bracy,
                                 -2-                           324
                                                         KA 12-01247

91 AD3d 1296, 1297; see generally People v Hollman, 79 NY2d 181, 190-
192).

     We further conclude that the evidence presented at the
suppression hearing establishes that the arresting officer had
reasonable suspicion to believe that defendant posed a threat to his
safety at the time he grabbed defendant’s hand. According to the
officer’s testimony, defendant placed his hand in his pocket at least
three times in spite of the arresting officer’s requests that he not
do so. Moreover, defendant placed his hand in his pocket even though
he had previously told the arresting officer that he did not have any
identification. According to the testimony of the arresting officer’s
partner, the officers were located in an area that was the “most
violent project in the City of Buffalo” and was known for “guns and
drugs.” Based on that evidence, we conclude that the arresting
officer’s action in grabbing defendant’s hand on the outside of his
pants pocket as defendant reached inside the pocket was a
“constitutionally justified intrusion designed to protect the safety
of the officer[]” (People v Robinson, 278 AD2d 808, 809, lv denied 96
NY2d 787; see Bracy, 91 AD3d at 1297-1298). The arresting officer
“had a reasonable basis for fearing for his safety and was not
required to ‘await the glint of steel’ ” (People v Stokes, 262 AD2d
975, 976, lv denied 93 NY2d 1028, quoting People v Benjamin, 51 NY2d
267, 271).

     Given that the arresting officer, upon grabbing defendant’s hand,
touched an object through defendant’s pocket that he believed to be a
small handgun, “the officer did not act unlawfully in reaching into
the pocket and removing the object” (Bracy, 91 AD3d at 1298; see
People v Davenport, 9 AD3d 316, 316, lv denied 3 NY3d 705). Finally,
because the arresting officer’s conduct was lawful, defendant’s oral
statements to the police are not subject to suppression as fruit of
the poisonous tree (see generally People v Carter, 39 AD3d 1226, 1226-
1227, lv denied 9 NY3d 863).

     All concur except FAHEY and SCONIERS, JJ., who dissent and vote to
affirm in the following Memorandum: We respectfully dissent because
we conclude that County Court properly granted defendant’s motion to
suppress physical evidence and his oral statements to the police. We
agree with the majority that the police had a legitimate reason to
request information from defendant (see People v De Bour, 40 NY2d 210,
220). Nevertheless, the court properly determined that the police
lacked the necessary justification to escalate the encounter to a
level three pat down of defendant. Pursuant to De Bour, “level three
authorizes an officer to forcibly stop and detain an individual, and
requires a reasonable suspicion that the particular individual was
involved in a felony or misdemeanor” (People v Moore, 6 NY3d 496, 498-
499). Here, there was no proof that defendant had committed a crime.
Moreover, there had been no radio call or other report of a crime in
the vicinity preceding this encounter. Defendant had merely stared at
police officers while riding his bicycle, whereupon he rode the
bicycle into the steps of a porch, fell off the bicycle, jumped up,
and ran up the steps. When asked for identification, defendant
responded that he had none. Also, defendant placed his hand in his
                                 -3-                           324
                                                         KA 12-01247

pocket at least three times, contrary to a police officer’s requests
that he not do so. “It is . . . well settled that actions that are
‘at all times innocuous and readily susceptible of an innocent
interpretation . . . may not generate a founded suspicion of
criminality’ ” (People v Riddick, 70 AD3d 1421, 1422, lv denied 14
NY3d 844; see People v Powell, 246 AD2d 366, 369, appeal dismissed 92
NY2d 886). Here, the fact that defendant put his hand in his pocket,
“absent any indication of a weapon such as the visible outline of a
gun or the audible click of the magazine of a weapon, does not
establish the requisite reasonable suspicion that defendant had
committed or was about to commit a crime” (Riddick, 70 AD3d at 1422-
1423). In addition, the fact “that this may have been a high-crime
area . . . could not itself validate the search since no other
objective indicia of criminality existed to supply the requisite
reasonable suspicion for the forcible stop and frisk” (Powell, 246
AD2d at 369-370; see Riddick, 70 AD3d at 1423). Importantly, this
Court has consistently held that “[g]reat deference is afforded the
findings of the suppression court” (People v Davis, 48 AD3d 1120,
1122, lv denied 10 NY3d 957, citing People v Prochilo, 41 NY2d 759,
761; see e.g. People v Peay, 77 AD3d 1309, 1310, lv denied 15 NY3d
955; People v Williams, 202 AD2d 976, 976, lv denied 83 NY2d 916) and,
affording appropriate deference to the findings of the suppression
court, we conclude that an affirmance is warranted.




Entered:   May 3, 2013                         Frances E. Cafarell
                                               Clerk of the Court